Citation Nr: 0434422	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-34 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The appellant had active service in the United States Navy 
from June 1970 to June 1972.  He subsequently was a member of 
the Georgia Army National Guard and served on active duty for 
training from June 15, 1985 to June 29, 1985.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that, in part, denied the appellant's claim of 
entitlement to service connection for a left shoulder 
disorder.  

The Board notes that the appellant's claim of entitlement to 
service connection for a left shoulder disorder was 
originally denied as not well grounded in a rating decision 
issued by the RO in October 2000.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) eliminated the concept of a well-grounded claim 
and Section 7(b) of the VCAA states that, in the case of a 
claim for benefits finally denied as being not well grounded 
between July 14, 1999 and November 9, 2000, the claim can be 
readjudicated upon the request of the claimant or the 
Secretary's own motion as if the denial had not been made.  
Therefore the Board finds that the denial of the claim for 
service connection for a left shoulder disorder meets the 
criteria of section 7(b) and this claim is not one that 
requires new and material evidence.

In October 2004, a Travel Board hearing was conducted at the 
RO before the undersigned, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that Travel Board hearing has been associated 
with the claims file.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The Board notes that, while the case was in appellate status, 
the United States Court of Appeals for Veterans Claims 
(Court) clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

In this regard, the Board notes that records generated by 
military and VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
also notes that, pursuant to the VCAA, VA must obtain 
outstanding federal records, which may well contain 
significant medical findings and conclusions.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§§ 3.157(b)(1), 3.159(c) (2004).

The Board notes that the appellant's complete service medical 
records are not in evidence.  Specifically, the medical 
records associated with the appellant's Georgia Army National 
Guard service are not of record.  In particular, the 
inpatient hospital records from the Winn Army Community 
Hospital from June 29, 1985 to July 3, 1985, are not of 
record.  As such, the VA is on notice of records that may be 
probative to the claim.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).  The Board notes that the appellant was assigned 
to the 1177th Transportation Company of the 110th Maintenance 
Battalion of the Georgia Army National Guard.  These Georgia 
National Guard records are government records that need to be 
obtained.

In addition, review of the claims file reveals that the 
appellant was an inpatient in VA hospitals shortly before and 
shortly after the June 1985 motor vehicle accident at issue.  
The appellant was a patient at the Decatur VAMC in November 
1981; October 1982; December 1982; December 1984; May 1985; 
and July 1986.  It also appears that the appellant underwent 
surgery at the Atlanta VAMC in 1985.  None of the associated 
medical records have been added to the claims file.  Again, 
these are government records that need to be obtained.

Review of the evidence of record associated with the line of 
duty determination concerning the June 1985 accident reveals 
that the appellant, according to eyewitness statements, was 
struck on the left side as he was turning around to see the 
oncoming vehicle and that he was thrown up into the air, 
landing a short distance away.  The emergency room record 
from that night includes diagnoses of a laceration of the 
left forehead, a left hip injury and a neck sprain.  In 
addition, the appellant is service-connected for a right 
shoulder disability caused by the June 1985 accident that is 
similar to the claimed left shoulder disorder.  However, 
there is no medical opinion of record that discusses whether 
or not the appellant's current left shoulder disorder is 
consistent with the details of record concerning the June 
1985 accident.  Nor is there any medical opinion of record 
that discusses the June 2002 post-operative diagnosis of a 
congenital deformity with hypertrophic left acromioclavicular 
joint and how that relates to the June 1985 accident or not.  
In the case of a claim for disability compensation, the 
Secretary is supposed to provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim on appeal and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim on appeal.

2.  The RO should take appropriate steps 
to secure the Georgia Army National Guard 
records or alternative records for the 
appellant through official channels or 
any other appropriate source, including 
the appellant, the Adjutant General's 
Office of the Georgia National Guard and 
the Army National Guard Personnel Center.  
In particular, the RO should obtain the 
medical records from the Army Hospital at 
Fort Stewart, GA where the appellant was 
hospitalized from June 29, 1985 to July 
3, 1985, as well as records from the 
DDEAMC at Fort Gordon in September 1985, 
and from the USAHC at Fort McPherson in 
October 1985.  These records should be 
associated with the claims file. If there 
are no records, documentation used in 
making that determination should be set 
forth in the claims file.

3.  The RO should obtain the appellant's 
relevant inpatient and outpatient medical 
treatment records from any VA facility 
identified by the appellant, to the 
extent not already on file.  In 
particular, the RO should obtain the 
inpatient and outpatient medical records 
from the Decatur VAMC dated between 
November 1981 and December 1991, as well 
as the inpatient and outpatient medical 
records from the Atlanta VAMC dated 
between January 1984 and December 1991.

4.  After accomplishing the development 
listed above, the RO should schedule the 
appellant for an orthopedic examination 
by a physician with appropriate expertise 
to diagnose any existing left shoulder 
disorder(s) and determine the etiology, 
onset date and severity of the 
disorder(s).  The claims file must be 
made available to the examiner for review 
in connection with the examination.  Any 
special diagnostic studies deemed 
necessary should be performed.  (An 
opinion should be provided based on 
review of the claims file alone if the 
appellant fails to report for the 
examination.)  The examiner should 
provide a complete rationale for all 
conclusions reached.

The examiner should furnish opinions 
concerning the following:

(a)  What were the manifestations of 
left shoulder pathology present prior to 
the June 1985 accident?  The clinical 
significance of the congenital shoulder 
deformity must be discussed. 

(b)  What left shoulder pathology is 
currently manifested?  In what ways, if 
any, is the left shoulder pathology 
similar to the service-connected right 
shoulder disability?  

(c)  What is the onset date of each 
identified left shoulder disorder?

(d)  Taking into consideration the 
June 1985 accident investigation reports 
and the medical evidence of record, is it 
at least as likely as not that any of the 
appellant's currently identifiable left 
shoulder pathology is etiologically 
related to the June 1985 accident or is 
all of the left shoulder pathology 
etiologically related to a pre-existing 
disorder, to a congenital disorder, to 
some post-June 1985 trauma or to some 
other cause or causes?

(e)  If any current left shoulder 
disorder clearly preexisted the June 1985 
accident, can it be concluded with clear 
and unmistakable certainty that the pre-
existing left shoulder disorder did not 
undergo a worsening due to the June 1985 
accident to a permanent degree beyond 
that which would be due to the natural 
progression of the disease?

5.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

6.  After all appropriate development has 
been accomplished, the RO should consider 
all of the evidence of record and 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


